DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s method, the Examiner has determined that no prior art exists that anticipates the subject matter of this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include the construct of the rectifier, in which a new and unique arrangement and construction of rectifier has been assembled by the applicant.  

Due to the broad scope in which the Applicant claimed the device in claim 1, the Examiner was able to formulate a valid rejection.  However, the Examiner will note that this was due to the broad language used, and not the specific structure of the invention.  Simply put, after exhaustive searching, the Examiner was unable to locate a rectifier that is formed from the combination of a baffle plate (forming the inside) and a tubular fan housing (forming the outside).  As such, once the claim limitations of claim 2 established a location of the baffle plate in 

This feature is not found in the prior art in any form that could anticipate this device.  Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.  Furthermore, if an attempt was made to combine several pieces of prior art to form a 103 combination, this combination would alter the device to the extent that it would no longer function as intended.

As a point of reference, the closest prior art that the Examiner was able to locate was the cited Oktavec, (US 2017/0110935).  However, the moment claim 2 forced the location of the rectifier to align with the fan and motor, the prior art no longer read on the current application.                                             

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oktavec, (US 2017/0110935).

Regarding claim 1, Oktavec discloses:  An electric power tool (Fig. 1, power tool 10) comprising: 

a housing (Fig. 1, tool housing 12) that houses a motor (Fig. 3, motor assembly 16); 

a fan (Fig. 5, fan 86) that rotates in association with driving of the motor ([0090] “The fan 86 is rotatably mounted on a front end 88 of the rotor shaft 78”) to generate a cooling air for the motor within the housing; 

a tubular portion (Fig. 5, handle portion 23 including motor case 22) formed in the housing to house the fan; 

and a rectifier (Fig. 4a, rectifier 40, shown in detail in Figs. 20a-25b) disposed to be opposed to the fan (Fig. 5, fan 86) in an upstream side of the cooling air (the rectifier is located on the circuit board, 20 as per paragraph [0071].  The location of the circuit board 20 can be seen in Figures 3 and 5, with rectifier 40 shown in detail in Figs. 20a-25b; the rectifier can be clearly seen upstream of the cooling fan), wherein 

(Fig. 5, handle portion 23 including motor case 22), and the inside in the radial direction is formed of a baffle plate (Fig. 20a, module casing or power module support structure 18, including sub-components (heat sinks 147 especially, as they have fins that guide the flow of air.  This is in accordance with the definition of Baffle Plate (https://en.wikipedia.org/wiki/Baffle_(heat_transfer) – “Baffles are flow-directing or obstructing vanes or panels used to direct a flow of liquid or gas.”) assembled to the housing.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731